Citation Nr: 1822394	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to a service-connected disability of lung cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  He is the recipient of numerous service awards, including the Combat Infantryman Badge (CIB); Vietnam Service Medal, with two Bronze Service Stars; Republic of Vietnam Campaign Medal; and the National Defense Service Medal.

This appeal comes before the Board of Veterans' Appeals (Board) from November 2008 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the November 2008 rating decision, the RO denied service connection for COPD.  In the August 2015 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.

In June 2016, the Board remanded the case to the RO for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's COPD is not related to active service, nor is caused by or aggravated by the secondary service-connected residuals of lung cancer.

2.  The Veteran's bilateral hearing loss is not a result of a delayed onset that is related to active service.

2.  The preponderance of the evidence is against a finding that tinnitus is etiologically related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, to include as secondary to a service-connected disability of lung cancer, have not been established.  38 U.S.C. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been established.  38 U.S.C. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for tinnitus have not been established.  38 U.S.C. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

COPD

The Veteran asserts that his COPD is related to his military service.  See February 2018 Informal Hearing Presentation/Appellate Brief.  Furthermore, he also asserts entitlement to service connection for COPD, as secondary to the service-connected disability of lung cancer.  See March 2010 VA 9  Appeal to Board of Veterans' Appeals (asserting that his COPD symptoms have gotten much worse since undergoing surgery for his service-connected lung cancer).

Alternative to service connection, a claim for secondary service connection may be established by medical evidence that connects the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See id.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's service treatment records (STRs) reflect that his lungs were normal upon enlistment and separation from service.  See February 1965 Pre-Induction Report of Medical Examination; see also May 1967 Separation Report of Medical Examination.

A  February 2016 VA respiratory examination report reflects that the Veteran had been diagnosed with COPD and left lung adenocarcinoma status post left upper lobectomy (lung cancer).  The VA examination report further reflects that the Veteran's was diagnosed with COPD in 1990, and thereafter, he was diagnosed with left lung cancer, status post left upper lobectomy in 2006.  See February 2016 VA examination for Respiratory Conditions.  The report further reflects that the Veteran is in remission, and that the date of is final treatment was in 2006, at which time he underwent a surgical procedure, antineoplastic chemotherapy, or other treatment. In his assessment of the Veteran's respiratory conditions, the VA examiner determined that the Veteran's COPD is the only condition responsible for pulmonary function and that lung cancer had no effect on his pulmonary function.

Thereafter, in a June 2016 VA addendum opinion, the same VA examiner opined that it was less likely than not the Veteran's COPD (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As the basis and rationale for this decision, the VA examiner explained that an asthma diagnosis existed prior to service and at the time, the Veteran's lung examination was normal.  He further explained that based on further review of the STRs, a separation examination was undertaken in April 1967, which stated "asthma no prob past year, as child, mainly cleared."  The VA examiner explained that at that time, lung exam was normal.  He then indicated that the Veteran reported at a VA examination that his COPD was diagnosed in 1990, which was well after active duty dates and symptoms continued to date.  He then concluded that the Veteran's asthma existed prior to service, no flares were noted in service and remained quiescent until 1990.

After a review of all pertinent evidence of record, the Board finds that the February 2016 VA examination report and June 2016 addendum opinion are the most probative evidence of record, as these opinions are collectively dispositive of the issues of direct and secondary service connection.  In this regard, the preponderance of the evidence is against the claim of service connection for COPD, on a direct and secondary basis, and therefore, the benefit-of-the-doubt doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  Therefore, service connection for COPD is not warranted.

Bilateral Hearing Loss & Tinnitus

The Veteran asserts that his bilateral hearing loss and tinnitus are both conditions that are related to his military service.  See February 2018 Informal Hearing Presentation/Appellate Brief.  Specifically, he suggests that he has delayed onset hearing loss, see January 2016 Form VA 9 Appeal to Board of Veterans' Appeals, and further, asserts that he is a combat Veteran who was repeatedly exposed to combat and hostile/hazardous noise environments.  See January 2016 Statement in Lieu of VA Form 646.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable. This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence. If the veteran was engaged in combat with the enemy, as did the Veteran in this appeal, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C. § 1154 (b); 38 C.F.R. § 3.304(d). 

That section 1154(b) establishes an event and injury during service does not end the matter. The provision does not mean that a grant of service connection is presumed for veterans who were injured in combat. Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability causally to the current disorder. Caluza v. Brown, 7 Vet. App. 498, 507  (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24  (1996). 

Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service. See Collette v. Brown, 82 F.3d 389, 392  (Fed. Cir. 1996). Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty." Reeves v. Shinseki, 682 F.3d 988, 998-99  (Fed. Cir. 2012).

The Veteran's service records reflect his military occupational specialty as an infantry direct fire crewman.  His service records also confirm that he is a combat Veteran.  See, .e.g. Certificate of Release or Discharge from Active Duty (reflecting that he was a part of Company C 2nd Battalion 46th Infantry 1st Armed Division, as well as his military award of CIB). The Board accepts that the circumstances of the Veteran's combat service resulted in exposure to acoustic trauma.  

Nevertheless, the weight of the evidence does not show that current hearing loss and tinnitus are etiologically related to such acoustic trauma.  

In a June 2016 VA examination for bilateral hearing loss and tinnitus, the VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not (50 percent probability or greater) caused by or a result of an event in military service.  As the basis and rationale for this opinion, the VA examiner explained that ASA and ISO conversions of his hearing examinations revealed hearing within normal limits, with no changes in thresholds greater than normal variability, between his pre-induction and separation audiological examination results.  With respect to delayed onset of hearing loss, the VA examiner explained that human studies on noise exposure, including military noise exposure, do not support delayed onset of hearing loss due to previous exposure.  While noting that the Veteran did not exhibit any form of hearing loss at the time of separation, she cited medical research and literature to further explain that recent research revealed that mice who were exposed to high levels of noise, exhibited a permanent loss of inner ear hair cells, causing sensorineural loss.  She further stated that while a study suggested that once a mouse's ear is exposed to sounds loud enough to damage the inner ear hair cells, then a delayed and continuing hearing loss is incurred.  However, she clarified that mouse ear physiology is significantly different in relation to human hearing.  She explained that the mouse's inner hair cell capabilities include ultrasonic sensitivity ranging to a high of 90,000 Hertz (Hz), whereas human hearing ranges as high as 20,000Hz.  She then concluded that these physiologic differences are compelling, and that until further human temporal bone studies are complete, the changes of a delayed onset of hearing loss due to military noise exposure did not meet or exceed the 50 percent probability threshold.

As the Board previously determined that a June 2015 VA examination on bilateral hearing loss was inadequate for adjudication purposes, see June 2016 Board Remand, the Board finds that the most probative evidence of record is this June 2016 VA examination and opinion, which is dispositive of this issue.  In rendering this opinion, the VA examiner accounts for the Veteran's medical history, addresses the Veteran's arguments about his delayed onset of hearing loss, post service and provides a detailed explanation as to why the Veteran did not have delayed onset hearing loss that was related to military service, utilizing medical research and literature.  Therefore, the preponderance of the evidence is against a finding of service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  

Additionally, in the June 2016 VA examination, the VA examiner also opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  As the basis and rationale for her opinion, the VA examiner explained that since hearing was within normal limits at separation, tinnitus could not be related to hearing loss.  She further noted that there were no significant changes in hearing thresholds greater than normal variability, between his pre-induction and separation audiological examination results.

As a general rule, a VA examination is inadequate when a VA examiner relies entirely on the absence of evidence in the STRs to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  However, there is no evidence on the record to show that the Veteran ever actually asserted that he experienced tinnitus or ringing in his ears while he was in service, even though he asserts that his tinnitus is related to his active service.  As a matter of fact, the most recent VA examination for tinnitus in June 2016 reflects that the Veteran reported that the onset of his bilateral tinnitus began approximately 20 years prior to the June 2016 date of the VA examination.  Therefore, the Board finds that the preponderance of the evidence is also against this claim.  Gilbert, 1 Vet. App. at 53; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Accordingly, based on the foregoing, articulated reasons, service connection for bilateral hearing loss and tinnitus are not warranted.



ORDER

Service connection for COPD, to include as secondary to a service-connected disability of lung cancer, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


